DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/22/19. It is noted, however, that applicant has not filed a certified copy of the JP2019-11144 application as required by 37 CFR 1.55.
It appears to the Examiner that the Office’s attempt to retrieve the document failed because an extra ‘1’ was entered to the field in the Application data sheet filed 10/6/20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a holder, first appearing in claim 1 (identified by the Specification as numeral 62) and a support member in claim 4 (identified by the Specification as numeral 67).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening/closing cover configured to be movable and the separating position (the subject matter of claim 3), and the sheet feed apparatus according to claim 1, which feeds a sheet toward the image forming portion (the subject matter of claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liou US 2020/0180883 (“Liou”).
Regarding claim 1, Liou disclosed a sheet feeding apparatus, comprising: 
a feeding roller (230) configured to feed sheets; 
a conveying roller (220) configured to convey the sheets fed by the feeding roller; 
a separation roller (130) configured to form a nip portion by being pressed on the conveying roller, and to separate one by one the sheets at the nip portion, the sheets being conveyed by the conveying roller (see at least Figure 5); 
a guide (142) configured to guide the sheets fed by the feeding roller to the nip portion; and 
a holder (including parts of 110, 120, and parts of 140) configured to hold the separation roller and the guide, and to be detachably attachable to the sheet feeding apparatus (Figure 8), 
wherein the guide adheres to the holder, and the separation roller is replaceable on the holder that has been removed from the sheet feeding apparatus (see at least Figure 8).
  Regarding claim 2, Liou disclosed a separation shaft configured to rotatably support the separation roller, wherein the holder supports both end portions of the separation shaft (Figures 5 and 7).
Regarding claim 3, Liou disclosed an opening/closing cover (92) configured to be movable between a pressing position (Figure 5) at which the nip portion is formed and a separating position (when removed) at which pressing of the nip portion is released and a sheet conveying path is exposed, the opening/closing cover supporting the conveying roller and the feeding roller (Figure 5), wherein when the opening/closing cover is located at the separating position, the holder that holds the guide and the separation roller is detachably attachable to the sheet feeding apparatus (see Figures 2-6).
Regarding claim 4, Liou disclosed a support member (a bottom of 110 as seen in Figure 5) configured to support the holder in a detachably attachable manner; and 
an urging member (160) configured to urge the support member, wherein when the opening/closing cover is located at the pressing position, the conveying roller and the separation roller form the separation nip portion with an urging force of the urging member (Figure 5).
	Regarding claim 6, the guide is a sheet-like guide (Figures 7-9).
 	Regarding claim 7, Liou disclosed an image reading apparatus, comprising: an image reading portion configured to read an image of a sheet (see at least paragraph 0003); and the sheet feeding apparatus according to claim 1, which feeds the sheet toward the image reading portion (as mentioned above).  
 	Regarding claim 8, Liou disclosed an image forming apparatus, comprising: an image forming portion configured to form an image (see at least paragraph 0003); and the sheet feeding apparatus according to claim 1, which feeds a sheet toward the image forming portion (as mentioned above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liou.  Liou disclosed the limitations of claim 2 as listed above and further illustrated what appears to be a torque limiter provided on the separation shaft at a position adjacent to the separation roller (see the unnamed coaxial structure to the right of the separation roller 130 as seen in Figures 7-9), and the guide covers a portion of a gap between the holder and the torque limiter in a feeding direction of the sheets (as seen in Figure 5).  Thus, while Liou does not specify the structure to be a torque limiter, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a torque limiter as stated.  One of ordinary skill in the art recognizes the torque limiter allows the roller to resist the fed sheet only while slipping on a subsequent sheet, but assists the fed sheet once the subsequent sheet is separated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuasa US 8,770,575 teaches a similarly situated setup without a designated urging member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653